Exhibit 10(ll)

Newmont Mining Corporation

Summary of Executive Compensation

The following is a summary of the compensation paid to executive officers of
Newmont Mining Corporation (the “Company”):

Base Salaries.    Base salaries are designed to reflect competitive base pay
levels, results achieved by the executive, and scope of responsibilities and
experience.

The Compensation and Management Development Committee of the Company (the
“Committee”) established the following base salaries for 2006 for the Company’s
Chief Executive Officer and each of the Company’s four most highly compensated
executive officers (the “named executive officers”) in 2005:

 

Name

   Base Salary

Wayne W. Murdy

   $ 1,000,000

Pierre Lassonde

   $ 755,000

Thomas L. Enos

   $ 495,000

Bruce D. Hansen

   $ 495,000

Richard T. O’Brien

   $ 495,000

Mr. David H. Francisco resigned as Executive Vice President in September 2005

Annual Cash Incentives.    Annual cash incentive awards are made pursuant to the
Company’s Annual Incentive Compensation Payroll Practice (“AICP”). The named
executive officers (and other senior management) are eligible to receive both a
corporate performance bonus and a personal performance bonus. Participants in
the AICP are assigned target awards as a percentage of their eligible base
salary. Target award percentages increase at higher management levels to 100% of
eligible base salary in the case of the Chief Executive Officer. The weight of
corporate performance and personal performance factors varies by participant.

The 2005 corporate performance bonus is paid in cash based on achievement of
corporate performance goals, which consist of (a) certain goals relating to net
asset value, (b) certain reserve replacement goals, (c) certain free cash flow
goals, (d) an earnings goal, and (e) a gross margin goal. The AICP bonus amount
depends on the Company’s performance against these goals. If the Company meets
the goals, each eligible employee receives a payment equal to his or her target
award percentage; if the Company exceeds the goals, the payment can increase to
as high as 200% of the target award percentage; if the Company does not meet the
goals, the payment can decrease and, if the Company fails to achieve certain
threshold performance, the payment will not be made at all. In 2005, the Company
achieved a corporate performance percentage of 84.7% of target performance,
based on the Company’s actual performance results as compared to the 2005
corporate performance goals.

The personal performance bonus is also paid in cash. Target bonus levels are
determined by the grade level of each respective executive officer or other AICP
participant, and payouts are based on an evaluation of each executive’s personal
contribution to the Company. In 2005, the maximum payout percentage for the
personal performance bonus was 150% of the target level for the grade (with
awards paid above the target level based on exemplary performance). Performance
deemed to fall below expectations results in a payment below the target level,
or in some cases no payment at all. In 2005, personal performance awards to the
named executive officers and other AICP participants were based on certain
factors such as the individual goals and accomplishments of the relevant
executive officer or other AICP participant, as well as his or her contributions
to the positive results realized by the Company during 2005.

The performance targets for 2006 consist of four performance factors, with equal
weighting, which measure achievement of certain goals relating to (a) gold
production, (b) costs of production, (c) cash flow, and



--------------------------------------------------------------------------------

(d) reserve growth. Starting in 2006, restricted stock awards will be made based
on a three-year weighted average of performance under the corporate performance
targets for the AICP, with additional awards being granted based on performance
of the Company’s share price as compared to gold price appreciation.

In 2003, the Company eliminated the Intermediate Term Incentive Compensation
Plan (“ITIP”), which paid bonuses in the form of cash and restricted stock based
on a consolidated three-year performance measurement. The elimination of the
ITIP resulted in a reduction in total direct compensation for the executives. In
order to address this reduction, cash transition payments are paid over three
years to those executives who previously participated in the ITIP. The
transition payments are also based on the Company’s achievement of corporate
performance goals under the AICP, which paid out at 84.7% based on the Company’s
actual performance during 2005.

The following chart represents cash payments awarded to the named executive
officers under the AICP and the transition payments described above for
performance in 2005:

 

Name and Title

   Corporate
Performance
Bonus    Personal
Performance
Bonus    Transition
Payment

Wayne W. Murdy, Chairman and Chief Executive Officer

   $ 510,741    $ 371,250    $ 247,748

Pierre Lassonde, President

     298,600      259,596      127,075

Thomas L. Enos, Senior Vice President, Operations

     143,986      114,746      46,953

Bruce D. Hansen, Senior Vice President, Operations Services and Development

     172,047      126,953      78,013

Richard T. O’Brien, Senior Vice President and Chief Financial Officer

     47,462      35,022      0

David H. Francisco, Technical Consultant to the Chief Executive Officer

     210,197      124,083      96,016

Restricted Stock Awards.    The Company’s executive compensation program also
includes awards of restricted stock based on the Company’s performance.
Restricted stock awards are intended to reward the named executive officers and
other eligible executives based on the attainment of corporate performance goals
established by the Committee. These goals track the corporate performance goals
established under the AICP, as described above, and the Company must achieve
certain threshold performance before any restricted stock awards are made.
Awards in 2005 were made in the form of restricted shares of Newmont Common
Stock or restricted stock units under the Newmont Mining Corporation 2005 Stock
Incentive Plan, with such shares vesting in equal installments over three years.
Executives are assigned target awards as a percentage of their eligible base
salary. For 2005, these target award percentages for the top five executives
ranged from 75% to 135%. As with the AICP, the restricted stock award amount
depends on the Company’s performance against defined goals. If the Company meets
the goals, each eligible employee receives a payment equal to his or her target
award percentage; if the Company exceeds the goals, the payment can increase to
as high as 200% of the target award percentage; if the Company does not meet the
goals, the award can decrease and, if the Company fails to achieve certain
threshold performance, the award will not be made at all. In 2005, the Company’s
named executive officers and other senior management achieved a corporate
performance percentage as described above of 84.7% of target performance, based
on the Company’s actual performance results as compared to the 2005 corporate
performance goals.

The named executive officers were awarded the following amounts of restricted
stock of Newmont Common Stock for 2005:

 

     Restricted Stock    Restricted Stock Units

Wayne W. Murdy

   17,891    —  

Pierre Lassonde

   —      9,439

Thomas L. Enos

   3,911    —  

Bruce D. Hansen

   5,085    —  

Richard T. O’Brien

   1,403    —  

David H. Francisco

   6,212    —  

 

2



--------------------------------------------------------------------------------

Stock Options.    Stock options are a long-term incentive award designed to link
executive rewards with stockholder value over time. The award of stock options
promotes the creation of stockholder value because the benefits cannot be
realized unless stock price appreciation occurs. Options provide a strong
incentive to increase stockholder value, with the number of options increasing
in proportion to the relative potential influence of the recipient on overall
performance of the Company, and reward recipients making a long-term commitment
to the Company.

During 2005, stock options were granted to the named executive officers under
Newmont’s 2005 Stock Incentive Plan as the follows:

 

Name

   Options
Granted (#)     Exercise
Price

Wayne W. Murdy

   45,000 (1)   $ 40.43    45,000 (2)     45.74

Pierre Lassonde

   30,000 (1)     40.43    30,000 (2)     45.74

Thomas L. Enos

   10,000 (1)     40.43    25,000 (2)     45.74

Bruce D. Hansen

   20,000 (1)     40.43    25,000 (2)     45.74

Richard T. O’Brien

   20,000 (1)     45.74

--------------------------------------------------------------------------------

(1) Granted on April 27, 2005, and exercisable in three annual increments,
commencing on April 27, 2006.

(2) Granted on October 26, 2005, and exercisable in three annual increments,
commencing on October 26, 2006.

Pension Plans.    The following table shows the estimated pension benefits
payable annually to a covered participant at normal retirement age (62 years)
under the Company’s qualified defined benefit pension plan (the “Pension Plan”),
as well as under its nonqualified supplemental pension plan (the “Pension
Equalization Plan”) that provides benefits that would otherwise be denied
participants by reason of certain Internal Revenue Code limitations on qualified
plan benefits, based on remuneration that is covered under the plans and years
of service with the Company or its subsidiaries; such amounts have not been
reduced for Social Security benefits.

 

     Years of Service

Remuneration

   5    10    15    20    25    30

$   500,000

   $ 43,750    $ 87,500    $ 131,250    $ 175,000    $ 218,750    $ 262,500

$   600,000

   $ 52,500    $ 105,000    $ 157,500    $ 210,000    $ 262,500    $ 315,000

$   700,000

   $ 61,250    $ 122,500    $ 183,750    $ 245,000    $ 306,250    $ 367,500

$   800,000

   $ 70,000    $ 140,000    $ 210,000    $ 280,000    $ 350,000    $ 420,000

$   900,000

   $ 78,750    $ 157,500    $ 236,250    $ 315,000    $ 393,750    $ 472,500

$1,000,000

   $ 87,500    $ 175,000    $ 262,500    $ 350,000    $ 437,500    $ 525,000

$1,100,000

   $ 96,250    $ 192,500    $ 288,750    $ 385,000    $ 481,250    $ 577,500

$1,200,000

   $ 105,000    $ 210,000    $ 315,000    $ 420,000    $ 525,000    $ 630,000

$1,300,000

   $ 113,750    $ 227,500    $ 341,250    $ 455,000    $ 568,750    $ 682,500

$1,400,000

   $ 122,500    $ 245,000    $ 367,500    $ 490,000    $ 612,500    $ 735,000

$1,500,000

   $ 131,250    $ 262,500    $ 393,750    $ 525,000    $ 656,250    $ 787,500

$1,600,000

   $ 140,000    $ 280,000    $ 420,000    $ 560,000    $ 700,000    $ 840,000

$1,700,000

   $ 148,750    $ 297,500    $ 446,250    $ 595,000    $ 743,750    $ 892,500

$1,800,000

   $ 157,500    $ 315,000    $ 472,500    $ 630,000    $ 787,500    $ 945,000

$1,900,000

   $ 166,250    $ 332,500    $ 498,750    $ 665,000    $ 831,250    $ 997,500

$2,000,000

   $ 175,000    $ 350,000    $ 525,000    $ 700,000    $ 875,000    $ 1,050,000

 

3



--------------------------------------------------------------------------------

A participant’s remuneration covered by the Pension Plan and the Pension
Equalization Plan is his or her average annual base salary and bonus (as
reported in the Summary Compensation Table) for the 60 consecutive months in
which the highest level of compensation was paid to the participant during the
last 120 months of the participant’s career with the Company or its subsidiaries
(except for Mr. Lassonde who participates in the Company’s International
Retirement Plan described below). The approximate years of actual credited
service as of the end of 2005 for each Named Executive Officer (except for
Mr. Lassonde) is: Mr. Murdy—13 years (see “Executive Agreements” below);
Mr. Enos—35 years; Mr. Hansen—23 years; Mr. O’Brien—0 years; and
Mr. Francisco—15 years. Benefits shown are computed on a straight single life
annuity basis beginning at age 62. Under the terms of the Pension Plan, bonus
amounts do not include payments in the form of restricted stock for purposes of
calculating remuneration. With respect to the Pension Equalization Plan, bonus
amounts paid in the form of restricted stock will not be considered in
calculating levels of compensation for executives hired or promoted to executive
status after January 1, 2004. Any bonus amounts paid in the form of restricted
stock for plan years after December 31, 2007 will not be considered in
calculating levels of compensation under the plan for any participants.

Mr. Lassonde participates in the Company’s International Retirement Plan (the
“International Plan”), which provides participants with a basic, supplemental
savings and payment upon retirement or termination of employment. The basic and
savings payments are calculated based on participants’ age and annual
compensation during each year of participation in the International Plan.
Pursuant to Mr. Lassonde’s employment agreement, an amount equal to 18% of his
annual compensation for 2005 ($239,207) was accrued for his basic payment and 6%
of his annual compensation for 2005 ($79,736) was accrued for his supplemental
payment. Additionally, $12,000 was accrued for Mr. Lassonde’s anticipated
savings payment. It is estimated that Mr. Lassonde will be entitled to a basic
payment of $1,806,498, a savings payment of $118,357 and a supplemental payment
of $602,166. Thus, the total estimated payment for Mr. Lassonde under the
International Plan is a lump sum of $2,527,021 upon retirement at age 62.

Officers’ Death Benefit Plan and Group Life Insurance Program.    The Company
has an Officers’ Death Benefit Plan for the benefit of the named executive
officers and other executive officers of the Company. The plan provides a death
benefit of three times final annual base salary for an executive officer who
dies while an active employee and a death benefit of one times final annual base
salary for an executive officer who dies after retiring at or after normal
retirement age. For retirement prior to normal retirement age, the
post-retirement death benefit is 30% to 100% of one times final annual base
salary, depending on the number of years remaining to normal retirement age.
Coverage under the Officers’ Death Benefit Plan is offset by group life
insurance maintained for the benefit of all salaried employees of the Company
and certain of its subsidiaries.

Executive Agreements.    Mr. Murdy’s letter of offer of employment from the
Company provides that if his employment is terminated other than for “cause” (as
defined in the Company’s Severance Plan), or if he terminates employment after a
reduction in base salary or a significant reduction in duties and
responsibilities (as determined by independent members of the Board of Directors
of the Company), he will be entitled to receive 24 months of his then salary (as
defined in the Company’s Severance Plan) plus certain other severance benefits.
Mr. Murdy’s letter agreement with the Company provides that upon his retirement
from the Company on or after his 62nd birthday, he will receive an additional
one-half year of “credited” service under the Company’s non-qualified
supplemental pension plan for each otherwise credited year of his service with
the Company or any of its subsidiaries in computing his pension benefits. In the
event Mr. Murdy’s employment with the Company or any of its subsidiaries
terminates prior to his 62nd birthday, he will not be entitled to such benefit
unless his termination constitutes a “qualifying termination” as defined in the
letter agreement. Generally, a qualifying termination means (a) a termination
due to Mr. Murdy’s death or disability, (b) a termination by Mr. Murdy for “good
reason” (as defined in the letter agreement), (c) a termination of Mr. Murdy by
the Company without cause (as defined in the Company’s Severance Plan), or (d) a
termination that qualifies Mr. Murdy for enhanced severance benefits under his
Change of Control Agreement (see “Change of Control Employment Agreements”
below). Any benefits to which Mr. Murdy may be entitled under the Company’s
Severance Plan (as described below) reduce the benefits due under these
arrangements.

 

4



--------------------------------------------------------------------------------

Pursuant to Mr. Lassonde’s Employment Agreement dated February 16, 2002, as
amended, Mr. Lassonde is paid a base salary to perform his duties as President
of the Company, including, but not limited to, the management, operation,
strategic direction and overall conduct of the merchant banking and business
development functions of the Company. In addition, Mr. Lassonde is eligible to
participate in Newmont’s incentive plans, welfare benefit programs, stock option
plans and international retirement plan. Should Mr. Lassonde be terminated for
any reason other than for cause, he will receive the amount of $750,000 or the
benefit he would be eligible for under the Company’s Severance Plan and/or the
Executive Change of Control Plan, whichever is greater.

Change of Control Employment Agreements.    The Company is a party to change of
control employment agreements with Messrs. Murdy and Hansen. The change of
control employment agreements have three-year terms, which terms are
automatically extended for one year upon each anniversary unless a notice not to
extend is given by the Company. If a Change of Control (as defined in the
agreements) occurs during the term of an agreement, then the agreement becomes
operative for a fixed three-year period. The agreements provide generally that
the executive’s terms and conditions of employment (including position,
location, compensation and benefits) will not be adversely changed during the
three-year period after a Change of Control of the Company. If the Company
terminates the executive’s employment (other than for cause, death or
disability), the executive terminates for “good reason” during such three-year
period, or the executive terminates employment for any reason during the 30-day
period following the first anniversary of the Change of Control, and upon
certain terminations prior to a Change of Control in connection with or in
anticipation of a Change of Control, the executive is generally entitled to
receive (a) three times the sum of (i) the executive’s annual base salary plus
(ii) the executive’s annual bonus (as determined in the agreements), (b) accrued
but unpaid compensation, (c) welfare benefits for three years, (d) a pro rata
bonus for the year in which the termination of employment occurs, and (e) a lump
sum payment having an actuarial value equal to the additional pension benefits
the executive would have received if he or she had continued to be employed by
the Company for an additional three years. In addition, the agreements provide
that the executive is entitled to receive a payment in an amount sufficient to
make the executive whole for any excise tax on excess parachute payments imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended. In the
event of a Change of Control, the agreements will supersede any individual
employment agreements entered into by the Company with the executives, and the
executive will not be permitted to participate in the Company’s severance plans
or policies, including the Severance Plan described below, during the three-year
period following a Change of Control.

Executive Change of Control Plan.    Messrs. Lassonde, Enos and O’Brien
participate in the Executive Change of Control Plan. If the Company terminates
the executive’s employment after a Change of Control, as defined in the Plan
(other than for cause, death or disability), the executive terminates for “good
reason” during such three-year period, the executive is entitled to receive
(a) three times the sum of (i) the executive’s annual base salary plus (ii) the
executive’s annual bonus (as determined in the agreements), (b) accrued but
unpaid compensation, (c) welfare benefits for three years, (d) a pro rata bonus
for the year in which the termination of employment occurs, and (e) a lump sum
payment having an actuarial value equal to the additional pension benefits the
executive would have received if he or she had continued to be employed by the
Company for an additional three years. In addition, the agreements provide that
the executive is entitled to receive a payment in an amount sufficient to make
the executive whole for any excise tax on excess parachute payments imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended. In the
event of a Change of Control, the agreements will supersede any individual
employment agreements entered into by the Company with the executives, and the
executive will not be permitted to participate in the Company’s severance plans
or policies, including the Severance Plan described below, during the three-year
period following a Change of Control.

Severance Plan.    Each of the Named Executive Officers participates in the
Company’s Severance Plan. Participants in the Severance Plan whose employment
with the Company or one of its subsidiaries or affiliates is involuntarily
terminated other than for “cause” (as defined in the Severance Plan) are
entitled to receive a minimum of four weeks of salary (as defined in the
Severance Plan), together with an additional two weeks of salary for each year
of service. Under the Severance Plan, the maximum severance allowance benefit
payable to a

 

5



--------------------------------------------------------------------------------

participant calculated as set forth above is 104 weeks of the participant’s
salary. In addition to the amount described above, each participant is also
entitled to a lump sum payment equal to the Company’s matching contribution that
would have been made under the Company’s Retirement Savings Plan calculated in
accordance with the relevant provisions of the Severance Plan. Participants
under the Severance Plan are also entitled to certain fringe benefits, such as
coverage under the Company’s medical and dental plans and life insurance plan,
as set forth in the Severance Plan.

Perquisites.    The Company’s philosophy is to provide a minimum of perquisites
to its executives and generally when such benefits have a business purpose. In
2005, such benefits for the Named Executive Officers were (a) financial
planning; and (b) country or social club memberships for the Chief Executive
Officer and President. The Company owns a fractional share in a corporate
aircraft, which is used solely for senior executives’ travel on Company
business. The value of all perquisites for each of the Named Executive Officers
was less than $20,000.

 

6